Order entered April 8, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00128-CV

                         IN RE RYAN GALLAGHER

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-16008

                                    ORDER

      Before the Court is appellant’s April 7, 2020 motion requesting a copy of the

transcript. We GRANT the motion as follows. We DIRECT the Clerk of this

Court to send appellant a CD-Rom of both the clerk’s record filed on February 11,

2020 and the reporter’s record filed on March 10, 2020.


                                            /s/   KEN MOLBERG
                                                  JUSTICE